Title: To James Madison from James Bowdoin, 1 May 1807
From: Bowdoin, James
To: Madison, James



Sir,
Paris May 1st. 1807.

I had the honour to write you on the 2d of dec. last, since which I have recd. Mr. Jacob Wagner’s letter of the 1st of Octo., and your enclosures of the President’s message at the opening of Congress on ye. 2d of dec. and a copy of the act suspending the act prohibiting the importation of certain goods, wares and merchandize passed on ye. 19th of dec. and it is my duty to acquaint you Sir, that I have recd. no information from the administration respecting my Commission, since ye. arrival of Mr. Skipwith, & ye. duplicates of the papers then sent.  I am now to enclose you the remainder of my correspondence with general Armstrong since ye. 24th of Octo. last.
With respect to our differences with Spain, they continue in the same state they were a twelvemonth since, with quite as little prospect of their ultimate arrangement: what accident may occur, growing out of the present war, which may place our affairs in a more favourable posture, it is impossible to say; contingents of this sort ought not to be relied on and are quite as likely to produce an injurious, as a favourable effect: but permit me to observe, that without some occurrence which shall change the present situation of Spain, I think, there is little probability, that a treaty will be obtained.  It is my opinion, that the leading motives to a negotiation must spring from the measures, which are or may be pursued by the united States.  By measures, I mean decisive, unequivocal measures, which cannot be mistaken by the spanish or this government: but the influence of menaces unaccompanied with military preparations, will continue to be treated with ye. same neglect, they have hitherto been.  I have stated my opinions fully to the President by this opportunity, who will doubtless give them as much weight as they merit, & will consider them not only relative to the objects to be obtained, but to the policy he means to pursue towards the french and english governments.
Before I conclude, permit me respectfully to state to you, that my situation here has been & still continues a delicate & singular one attended with a certain public expence, in my opinion, without an equivalent public benefit; and that in consequence of it, I have requested ye. President’s permission to retire.  I have the honour to subscribe myself Most respectfully Sir, Yr most obedient humble Servant

James Bowdoin



   Your letter & ye. papers accompanying it dated on ye. 26th of May last did not occur to me when writing ye. foregoing.

PS.  As my letters have been repeatedly Opened & sometimes lost, will you permit me to request, that your & the president’s Letters (Shd. the presidt. see fit to write to me) may be forwarded to me under cover to ye. Consul of ye. Port to wch. the vessel may be bound, & there to wait such directions, wch. I see fit to give concerning them.

